DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 107066017).	In regards to claims 1 and 11, Li teaches a display panel, comprising a thin film transistor (See; Figs. 2, 3), a first circuit (See; Figs. 2, 3 for signal feedback control circuit 1), and a second circuit (See; Figs. 2, 3 for a temperature compensation circuit 2); wherein the first circuit comprises a first output terminal, a first resistor, and a second resistor in series with each other in order (See; Figs. 2, 3 for VFB output from IC1 and R1 and R2 in series), the first output terminal is configured to output a control voltage to a gate of the thin film transistor, a tap terminal is disposed between the first resistor and the second resistor (See; Figs. 2, 3), the tap terminal is input with a first preset voltage (VFB), and one See; Figs. 2, 3 where R2 is grounded at one terminal); wherein the second circuit comprises a third resistor and a compensation control switch in series with each other (See; Fig. 3 for R3 and K1’ in series), one terminal of the second circuit is connected to the tap terminal, other terminal of the second circuit is grounded (See; Figs. 2, 3), and when temperature is lower than a preset threshold temperature, the compensation control switch is conductive, and the third resistor is in parallel with the second resistor to increase the control voltage output from the first output terminal to the gate of the thin film transistor (See; Fig. 3 and p[0040]-p[0076] when the control chip IC2 judges that the received ambient temperature is lower than a preset value, the output end of the control chip IC2 outputs a high level so that the coil K1 of the relay is connected, so that the normally open contact switch K1’ of the relay is closed / conductive. The boost resistor R3 is connected with the signal feedback control circuit 1 and R2in the low-temperature environment, the temperature compensation circuit 2 compensates the voltage output signal so that the compensated voltage output signal VGHF is greater than or equal to the threshold voltage of the TFT).	In regards to claims 10 and 20, Li teaches wherein the compensation control switch is a thermoswitch (See; Fig. 3 and p[0040]-p[0076] where the switch K1 is responsive to the temperature sensor TS and thus can be reasonably considered a thermoswitch).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107066017).	In regards to claims 9 and 19, Li fails to explicitly teach wherein the second circuit is multiple, the preset threshold temperature is multiple, and each of the second circuits corresponds to one of the preset threshold temperatures. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li to have multiple second circuits to regulate the voltage based on multiple different threshold temperatures as a mere duplication of parts there being no new or unexpected result produced (See; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li to have multiple temperature compensation circuits to regulate the voltage based on multiple different threshold temperatures as a mere duplication of parts so as to provide circuit protection over a wider array of temperature discrepancies. 
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nowhere in the prior art does it teach or suggest a comparator and a third circuit; wherein the third circuit is connected to the comparator and is configured to input a compared voltage to the comparator, and when the compared voltage is greater than a preset threshold voltage, the comparator inputs a conducting signal to the compensation control switch to make the compensation control switch conductive; wherein the third circuit comprises a temperature sensing device configured to control the compared voltage to vary according to temperature variation, and when the temperature is lower than the preset threshold temperature, the compared voltage is greater than the preset threshold voltage.	Zhang et al (2017/0186354) teaches a voltage comparator in a circuit for temperature compensation of a TFT, however fails to teach the bolded claim language above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627